UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6759


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM M. BRYSON, JR.,

                Defendant - Appellant.



                            No. 15-6762


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM M. BRYSON, JR.,

                Defendant - Appellant.


Appeals from the United States District Court for the District
of South Carolina, at Anderson.   Henry M. Herlong, Jr., Senior
District Judge. (8:01-cr-00712-HMH-1; 8:01-cr-00240-HMH-1)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se.    Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     William M. Bryson, Jr., appeals the district court’s orders

denying    his   motions       for   modification    of    the    terms    of   his

supervised release.        We have reviewed the record and find no

abuse of discretion and no reversible error.                     Accordingly, we

affirm the district court’s orders.             See 18 U.S.C. § 3583(e)(2)

(2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in    the     materials

before    this   court   and    argument     would   not   aid   the    decisional

process.



                                                                           AFFIRMED




                                         3